Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable De Vos et al.(EP-0,710,262).
De Vos et al. discloses preparations of porous polymeric materials that are utilized as insulation materials that are prepared by combining materials comprising isocyanates inclusive of monomeric and polymeric isocyanates and catalysts as claimed with solvent and reacting the materials to form organic gel materials followed by drying (paragraphs [0023] and [0038]-[0068]).  De Vos et al. has no requirement for aromatic amines or water, and it is sufficient in addressing the requirements of claim 1 and claim 5 in these regards.  De Vos et al. allows for supercritical and/or non-supercritical treatment and drying conditions as claimed (paragraphs [0059]-[0065]).
De Vos et al. differs from applicants’ claims as they all now stand defined in that it does not specify proportions of monomeric isocyanates and polymeric isocyanates as laid out by this claim.   it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any combination of monomeric and polymeric isocyanates as provided for by De Vos et al. in performing the processes of De Vos et al. for the purpose of achieving variations in reactive profiles and crosslinking/branching effects in preparations realized by De Vos et al. in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Difference between the functionality associated with the functionality of the monomeric polyisocyanate of the claims and that of De Vos et al. is not seen to be evident (see paragraph [0023] & claim 2) in that diphenymethane diisocyanate (MDI) in its most readily envisioned form has a functionality of 2.  
As to any difference that may be evident between the functionality of the polymeric polyisocyanate component of the claims and that of De Vos et al., it is held that De Vos et al. offers an overlapping range of functionalities with those of applicants’ claims (greater than 2 - see paragraph [0023]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any functionality of polymeric polyisocyanate as provided for by De Vos et al. in performing the process of De Vo et al. for the purpose of achieving acceptable isocyanate reactive effects in order to arrive at the processes and products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Hereto, it applies that it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).      
   De Vos et al. differs from applicants’ process claims 1 and 3-12 in that reactant members are not specifically identified to be pre-combined with solvent prior to mixing and reacting.  However, MPEP 2144.04 IV. C. holds, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, and, see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), that selection of any order of mixing ingredients is prima facie obvious.  Accordingly, it would have been obvious for one having ordinary skill in the art to have combined the ingredients of De Vos et al. separately with solvent prior to further mixing the materials together for reaction and drying for the purpose of achieving acceptable reactive and gel forming effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
De Vos et al. differs from claim 6 in that it does not specify proportions of isocyanate to catalyst as expressed by this claim.  However, De Vos et al. does provide for overlap in proportions for purposes of dictating reaction effects (paragraph [0041]).  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any proportion of isocyanate and catalyst as provided for by De Vos et al. in performing the processes of De Vos et al. for the purpose of achieving successful reaction catalysis in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered.  However, rejection as now set forth above is maintained.  
The following previous arguments are maintained to be still applicable:
The prior art reference is offers in its teachings and fair suggestions that monomeric and/or  polymeric polyisocyanates provided for through their disclosure may be employed for purposes of imparting their designed and well studied reactive effects.  Though particular ranges of monomeric and polymeric amount values are not expressed, it is held and maintained that with the guidance towards combinations that may be allowed for through De Vos et al. that discovering the optimum value(s) for employment of any of these provided for isocyanate reactant materials and combinations thereof would involve only routine skill in the art.  
As to applicants’ arguments concerning results, the following is held to apply:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.
Applicants’ have not persuasively demonstrated unexpected results for the processes and product combinations of their claims.  Applicants have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.  Sufficient representation of the process conditions and material effects encompassed by the claims as they currently stand has not been laid out or identified to be evident in the comparatives of the examples pointed to on reply.

The cited prior art offers a practicable range of values for the practice of their invention.  Operation at or near the lower endpoint of De Vos et al. or greater in order to arrive at the range of 2.2 to 4.0 of the claims would not require undue experimentation but, rather, would be the most reasonable following of the suggestions of De Vos et al. through its recitation of greater than 2.  Applicants’ argument is not substantiated by fact or law.
 As to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or 

As to applicants’ latest remarks on reply, it is held and maintained that difference in the claims in any patentable sense has not been established in fact.
As to applicants’ arguments that distinction is evident based on the amounts of polymeric and monomeric polyfunctional isocyanates as defined by the claims, it is held, maintained and reiterated that obviousness is evident for all of the reasons set forth again above.  Applicants’ arguments in this regard amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the teachings and fair suggestions of the cited reference and/or refuting positions laid out in the rejection and arguments above.
As to applicants’ arguments concerning the advantages of their invention, in addition to the arguments laid out and maintained above, it is reiterated that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
As to applicants’ arguments concerning results, the following are held to apply:
Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants, based on the preponderant evidence of record and the showings discussed on reply, have not demonstrated their showings to be commensurate in scope with the scope of combinations now claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070.  The examiner can normally be reached on M-F from 9 to 6.
James Seidleck, can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/                Primary Examiner, Art Unit 1765